Exhibit 10.34

EXECUTIVE SEVERANCE AGREEMENT

By this Executive Severance Agreement dated and effective as of December 19,
2011 (“Agreement”), Orchard Supply Hardware Stores Corporation and its parents,
affiliates and subsidiaries (“OSH” or the “Company”) and Chris Newman
(“Executive”), intending to be legally bound, and for good and valuable
consideration, agree as follows:

 

  1. Effect of Severance.

(a) Severance Benefits. If Executive is involuntarily terminated without “Cause”
or Executive voluntarily terminates Executive’s employment for “Good Reason” (as
such terms are defined in Section 2 below), Executive shall be entitled to the
benefits described in subsection (i), (ii) and (iii) below (collectively
referred to herein as “Severance Benefits”). Executive shall not be entitled to
the Severance Benefits if Executive’s employment terminates for any other
reason, including due to death or “Disability” (as defined in Section 2 below).
Executive shall also not be entitled to Severance Benefits if Executive does not
meet all of the other requirements under this Agreement, including under
subsection 4(e).

i. Continuation of Salary.

1. OSH or the appropriate “OSH Affiliate” (as defined in Section 2 below) shall
pay Executive cash severance equal to Executive’s annual base salary rate as of
the date Executive’s employment terminates (“Date of Termination”). Subject to
subsection (a)(i)(2) below, payment of such amount (“Salary Continuation”) shall
commence on Executive’s “Separation from Service” (as defined in Section 2
below) and shall be paid in substantially equal installments on each regular
salary payroll date for a period of one (1) year following Date of Termination
(“Salary Continuation Period”), except as otherwise provided in this Agreement.

Notwithstanding the foregoing, the OSH or OSH Affiliate obligations under this
subsection (a)(i)(1) shall be reduced on a dollar-for-dollar basis (but not
below zero), by the amount, if any, of fees, salary or wages that Executive
earns from a subsequent employer (including those arising from self-employment)
during the Salary Continuation Period. For avoidance of doubt, Executive shall
not be obligated to seek affirmatively or accept an employment, contractor,
consulting or other arrangement in order to mitigate Salary Continuation.
Further, to the extent Executive does not execute and timely submit the General
Release and Waiver (in accordance with subsection 4(e) below) by the deadline
specified therein, Salary Continuation payments shall terminate and forever
lapse, and Executive shall be required to reimburse OSH for any portion of the
Salary Continuation paid during the Salary Continuation Period.

2. Notwithstanding anything in this subsection (a)(i) to the contrary, if the
Salary Continuation payable to Executive in accordance with subsection (a)(i)(1)
above during the one (1) year after Executive’s Separation from Service would
exceed the “Section 409A Threshold” and



--------------------------------------------------------------------------------

if as of the date of the Separation from Service Executive is a “Specified
Employee” (as such terms are defined in Section 2 below), then, payment shall be
made to Executive on each regular salary payroll date during the one (1) year of
the Salary Continuation Period until the aggregate amount received equals the
Section 409A Threshold. Any portion of the Salary Continuation in excess of the
Section 409A Threshold that would otherwise be paid during such one (1) year or
any portion of the Salary Continuation that is otherwise subject to
Section 409A, shall instead be paid to Executive in a lump sum payment on the
date that is one (1) year and one (1) day after the date of Executive’s
Separation from Service.

3. All Salary Continuation payments (described under this subsection (a)(i))
will terminate and forever lapse in the event of Executive’s breach (in
accordance with Section 10 below), and Executive shall be required to reimburse
OSH for any portion of the Salary Continuation paid during the Salary
Continuation Period.

ii. Continuation of Benefits.

1. During the Salary Continuation Period, Executive will be entitled to
participate in all benefit plans and programs (except as specified in this
subsection (a)(ii)), as an active associate, in which Executive was eligible to
participate on the Date of Termination (subject to the terms and conditions and
continued availability of such plans and programs); provided, however, that
Executive will not be eligible to participate in the long-term disability plan
(as of the 15th day following the Date of Termination), health care flexible
spending account (except on an after-tax basis and only through the earlier of
the end of Salary Continuation Period or the calendar year in which the
Separation from Service occurs), company paid life insurance and the Orchard
Supply Hardware Retirement Savings Plan during the Salary Continuation Period.
Executive and Executive’s eligible dependents shall be entitled to continue to
participate, as active participants, in company medical and dental plans
(subject to the terms and conditions and continued availability of such plans)
during the Salary Continuation Period.

2. If Executive does not timely execute and submit the General Release and
Waiver (in accordance with subsection 4(e) herein) by the deadline specified
therein, Executive shall be required to reimburse OSH for the portion of the
cost for the benefits referred to under subsection (a)(ii)(1) immediately above
paid by OSH during the Salary Continuation Period, and Executive shall instead
be eligible for COBRA continuation coverage under the company medical and dental
plans as of Executive’s Date of Termination.

3. Subject to subsection (a)(ii)(4) immediately below, in the event Executive
provides services to another employer and is covered by such employer’s health
benefits plan or program, the medical and dental benefits provided by OSH
hereunder shall be secondary to such employer’s health benefits plan or program
in accordance with the terms of the company health benefit plans.

 

2



--------------------------------------------------------------------------------

4. All of the benefits described in this subsection (a)(ii) will terminate and
forever lapse in the event of Executive’s breach (in accordance with Section 10
below), and Executive shall be required to reimburse OSH for any portion of the
cost for the benefits referred to under subsection (a)(ii)(1) immediately above
paid by OSH during the Salary Continuation Period, and Executive shall instead
be eligible for COBRA continuation coverage under the company medical and dental
plans as of Executive’s Severance from Service date.

iii. Outplacement. As of Executive’s Separation from Service, Executive will be
immediately eligible for reasonable outplacement services at the expense of OSH
or the appropriate OSH Affiliate. OSH and Executive will mutually agree on which
outplacement firm, among current vendors used by OSH, will provide these
services. Such services will be provided for up to one (1) year from the
Separation from Service or until employment is obtained, whichever occurs first.
Outplacement benefits described in this subsection (a)(iii) will terminate and
forever lapse in the event of Executive’s breach (in accordance with Section 10
below).

iv. Other.

1 In addition to the foregoing Severance Benefits, a lump sum payment will be
made to Executive within ten (10) business days following the Date of
Termination in an amount equal to the sum of any base salary and any vacation
benefits that have accrued through the Date of Termination to the extent not
already paid. No vacation will accrue during the Salary Continuation Period.

2. Notwithstanding the foregoing and anything herein to the contrary, in the
event of Executive’s death during the Salary Continuation Period, any unpaid
portion of the Salary Continuation payable in accordance with subsection (a)(i)
above shall be paid in a lump sum, within sixty (60) days of death (and no later
than amounts would have been paid absent death), to Executive’s estate, and any
eligible dependents who are covered dependents as of the date of death shall
incur a qualifying event under COBRA as a result of such death.

(b) Impact of Termination on Certain Other Plans/Programs.

i. Annual Incentive Plan. Upon Executive’s Date of Termination, Executive’s
entitlement to any award under the applicable annual incentive plan (“AIP”)
sponsored by OSH or an OSH Affiliate, shall be determined in accordance with the
terms and conditions of the AIP document regarding termination of employment.

ii. Stock Plan. Upon Executive’s Date of Termination, Executive’s entitlement to
any unvested options, restricted stock or other equity award

 

3



--------------------------------------------------------------------------------

granted to Executive under the Orchard Supply Hardware Stores Corporation Stock
Incentive Plan (“Stock Incentive Plan”) or any other stock plan sponsored by OSH
or an OSH Affiliate shall be determined in accordance with the terms and
conditions of the applicable award agreement and stock plan document regarding
termination of employment.

(c) Post-Termination Forfeiture of Severance Benefits. If OSH or an OSH
Affiliate determines after Executive’s Date of Termination that Executive
engaged in activity during employment with OSH that OSH or an OSH Affiliate
determines constituted Cause, Executive shall immediately cease to be eligible
for Severance Benefits and shall be required to reimburse OSH for any portion of
the Salary Continuation paid to Executive and for the cost of other Severance
Benefits received by Executive during the Salary Continuation Period.

2. Definitions. For purposes of this Agreement, each capitalized term in this
Agreement is either defined in the section, exhibit or appendix in which it
first appears or in this Section 2. The following capitalized terms shall have
the definitions as set forth below:

(a) “Cause” shall mean (i) a material breach by Executive (other than a breach
resulting from Executive’s incapacity due to a Disability) of Executive’s duties
and responsibilities which breach is demonstrably willful and deliberate on
Executive’s part, is committed in bad faith or without reasonable belief that
such breach is in the best interests of OSH or the OSH Affiliates and is not
remedied in a reasonable period of time after receipt of written notice from OSH
specifying such breach; (ii) the commission by Executive of a felony; or
(iii) dishonesty or willful misconduct in connection with Executive’s
employment.

(b) “Disability” shall mean disability as defined under the company long-term
disability plan (regardless of whether the Executive is a participant under such
plan).

(c) “Good Reason” shall mean, without Executive’s written consent, (i) a
reduction of more than ten percent (10%) in the sum of Executive’s annual base
salary and target AIP bonus from those in effect as of the date of this
Agreement; (ii) Executive’s mandatory relocation to an office more than fifty
(50) miles from the primary location at which Executive is required to perform
Executive’s duties immediately prior to the date of this Agreement; or (iii) any
other action or inaction that constitutes a material breach of the terms of this
Agreement, including failure of a successor company to assume or fulfill the
obligations under this Agreement. In each case, Executive must provide OSH with
written notice of the facts giving rise to a claim that “Good Reason” exists for
purposes of this Agreement, within thirty (30) days of the initial existence
of such Good Reason event, and OSH shall have a right to remedy such event
within sixty (60) days after receipt of Executive’s written notice (“the sixty
(60) day period”). If OSH remedies the Good Reason event within the sixty
(60) day period, the Good Reason event (and Executive’s right to receive any
benefit under this Agreement on account of termination of employment for Good
Reason) shall cease to exist. If OSH does not remedy the Good Reason event
within the sixty (60) day period, and Executive does not incur a termination of
employment within thirty (30) days following the earlier of: (y) the date OSH
notifies Executive that it does not intend to remedy the Good Reason or does not
agree that there has been a Good Reason event, or (z) the expiration of the
sixty (60) day period, the Good Reason event (or any claim of

 

4



--------------------------------------------------------------------------------

Good Reason) shall cease to exist. Notwithstanding the foregoing, if Executive
fails to provide written notice to OSH of the facts giving rise to a claim of
Good Reason within thirty (30) days of the initial existence of such Good Reason
event, the Good Reason event (and Executive’s right to receive any benefit under
this Agreement on account of termination of employment for Good Reason) shall
cease to exist as of the thirty-first (31st) day following the later of its
occurrence or Executive’s knowledge thereof.

(d) “OSH Affiliate” shall mean any person with whom OSH is considered to be a
single employer under Code Section 414 (b) and all persons with whom OSH would
be considered a single employer under Code Section 414 (c), substituting “50%”
for the “80%” standard that would otherwise apply.

(e) “Section 409A Threshold” shall mean an amount equal to two times the lesser
of (i) Executive’s base salary for services provided to OSH and any OSH
Affiliate as an employee for the calendar year preceding the calendar year in
which Executive has a Separation from Service; or (ii) the maximum amount that
may be taken into account under a qualified plan in accordance with Code
Section 401(a)(17) for the calendar year in which the Executive has a Separation
from Service. In all events, this amount shall be limited to the amount
specified under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) or any
successor thereto.

(f) “Separation from Service” shall mean a “separation from service” with OSH
(including any OSH Affiliate) within the meaning of Code Section 409A (and
regulations issued thereunder). Notwithstanding anything herein to the contrary,
the fact that Executive is treated as having incurred a Separation from Service
under Code Section 409A and the terms of this Agreement shall not be
determinative, or in any way affect the analysis, of whether Executive has
retired, terminated employment, separated from service, incurred a severance
from employment or become entitled to a distribution, under the terms of any
retirement plan (including pension plans and 401(k) savings plans) maintained by
OSH (including by an OSH Affiliate).

(g) “Specified Employee” shall mean a “specified employee” under Code
Section 409A (and regulations issued thereunder), which shall be determined in
accordance with the provisions of Supplement A to the Supplemental Retirement
Income Plan (as amended and restated effective January 1, 2008).

3. Intellectual Property Rights. Executive acknowledges that Executive’s
development, work or research on any and all inventions or expressions of ideas,
that may or may not be eligible for patent, copyright, trademark or trade secret
protection, hereafter made or conceived solely or jointly within the scope of
employment at OSH or any OSH Affiliate, provided such invention or expression of
an idea relates to the business of OSH or any OSH Affiliate, or relates to
actual or demonstrably anticipated research or development of OSH or any OSH
Affiliate, or results from any work performed by Executive for or on behalf of
OSH or any OSH Affiliate, are hereby assigned to OSH, including Executive’s
entire rights, title and interest. Executive will promptly disclose such
invention or expression of an idea to Executive’s management and will, upon
request, promptly execute a specific written assignment of title to OSH. If
Executive currently holds any inventions or expressions of an idea, regardless
of whether they were published or filed with the U.S. Patent and Trademark
Office or the U.S. Copyright Office, or is under contract to not so assign,
Executive will list them on the last page of this Agreement.

 

5



--------------------------------------------------------------------------------

4. Protective Covenants. Executive acknowledges that this Agreement provides for
additional consideration beyond what OSH or any OSH Affiliate is otherwise
obligated to pay. In consideration of the opportunity for the Severance
Benefits, and other good and valuable consideration, Executive agrees to the
following:

(a) Non-Disclosure of OSH Confidential Information. Executive acknowledges and
agrees to be bound by the following, whether or not Executive receives any
Severance Benefits under this Agreement:

i. Non-Disclosure.

1. Executive will not, during the term of Executive’s employment with OSH or any
OSH Affiliate or thereafter, and other than in the performance of his duties and
obligations during his employment with OSH or as required by law or legal
process, and except as OSH may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon or publish any “OSH Confidential Information”
(as defined in subsection 4(a)(ii) below) until such time as the information
becomes publicly known other than as a result of its disclosure, directly or
indirectly, by Executive; and

2. Executive understands that if Executive possesses any proprietary information
of another person or company as a result of prior employment or otherwise, OSH
expects and requires that Executive will honor any and all legal obligations
that Executive has to that person or company with respect to proprietary
information, and Executive will refrain from any unauthorized use or disclosure
of such information.

ii. OSH Confidential Information. For purposes of this Agreement, “OSH
Confidential Information” means trade secrets and non-public information which
OSH or any OSH Affiliate designates as being confidential or which, under the
circumstances, should be treated as confidential, including, without limitation,
any information received in confidence or developed by OSH or any OSH Affiliate,
its long and short term goals, vendor and supply agreements, databases, methods,
programs, techniques, business information, financial information, marketing and
business plans, proprietary software, personnel information and files, client
information, pricing, and other information relating to the business of OSH or
any OSH Affiliate that is not known generally to the public or in the industry.

iii. Return of OSH Property. All documents and other property that relate to the
business of OSH or any OSH Affiliate are the exclusive property of OSH, even if
Executive authored or created them. Executive agrees to return all such
documents and tangible property to OSH upon termination of employment or at such
earlier time as OSH may request Executive to do so.

 

6



--------------------------------------------------------------------------------

iv. Conflict of Interest. During Executive’s employment with OSH or any OSH
Affiliate and during any Salary Continuation Period, except as may be approved
in writing by OSH, neither Executive nor members of Executive’s immediate family
(which shall refer to Executive, any spouse or any child) will have financial
investments or other interests or relationships with OSH’s or any OSH
Affiliate’s customers or suppliers which might impair Executive’s independence
of judgment on behalf of the Company. Also during Executive’s employment with
OSH or any OSH Affiliate, Executive agrees further not to engage in any activity
in competition with OSH or any OSH Affiliate and will avoid any outside activity
that could adversely affect the independence and objectivity of Executive’s
judgment, interfere with the timely and effective performance of Executive’s
duties and responsibilities to OSH or any OSH Affiliate, discredit OSH or any
OSH Affiliate or otherwise conflict with the best interests of OSH or any OSH
Affiliate.

(b) Non-Solicitation of Employees. During Executive’s employment with OSH or any
OSH Affiliate and for twelve (12) months following Executive’s Date of
Termination, whether or not Executive receives any Severance Benefits under this
Agreement, Executive will not, directly or indirectly, solicit or encourage any
person to leave her/his employment with OSH or any OSH Affiliate or assist in
any way with the hiring of any OSH or any OSH Affiliate employee by any future
employer or other entity.

(c) Compliance with Protective Covenants. Executive will provide OSH with such
information as OSH may from time to time reasonably request to determine
Executive’s compliance with this Section 4. Executive authorizes OSH to contact
Executive’s future employers and other entities with which Executive has any
business relationship to determine Executive’s compliance with this Agreement or
to communicate the contents of this Agreement to such employers and entities.
Executive releases OSH, OSH Affiliates, their agents and employees, from all
liability for any damage arising from any such contacts or communications.

(d) Necessity and Reasonableness. Executive agrees that the restrictions set
forth herein are necessary to prevent the use and disclosure of OSH Confidential
Information and to otherwise protect the legitimate business interests of OSH
and OSH Affiliates. Executive further agrees and acknowledges that the
provisions of this Agreement are reasonable.

(e) General Release and Waiver. Upon Executive’s Date of Termination (whether
initiated by OSH or Executive in accordance with subsection 1(a) above)
potentially entitling Executive to Severance Benefits, Executive will execute a
binding general release and waiver of claims in a form to be provided by OSH
(“General Release and Waiver”), which is incorporated by reference under this
Agreement. This General Release and Waiver will be in a form substantially
similar to the attached sample. If the General Release and Waiver is not signed
within the time required by the waiver or is signed but subsequently revoked,
Executive will not continue to receive any Severance Benefits otherwise payable
under subsection 1(a) above. Further, Executive shall be obligated to reimburse
OSH for any portion of (i) the Salary Continuation paid during the Salary
Continuation Period under subsection (1)(a)(i) herein, and (ii) the cost for the
benefits provided during the Salary Continuation Period under subsection
(1)(a)(ii) herein. A sample of this General Release and Waiver is provided as
Exhibit A to this Agreement.

 

7



--------------------------------------------------------------------------------

5. Irreparable Harm. Executive acknowledges that irreparable harm would result
from any breach by Executive of the provisions of this Agreement, including
without limitation subsections 4(a) and 4(b), and that monetary damages alone
would not provide adequate relief for any such breach. Accordingly, if Executive
breaches or threatens to breach this Agreement, Executive consents to injunctive
relief in favor of OSH without the necessity of OSH posting a bond. Moreover,
any award of injunctive relief shall not preclude OSH from seeking or recovering
any lawful compensatory damages which may have resulted from a breach of this
Agreement, including a forfeiture of any future payments and a return of any
payments and benefits already received by Executive.

6. Non-Disparagement. Executive will not take any actions that would reasonably
be expected to be detrimental to the interests of OSH or any OSH Affiliate, nor
make derogatory statements, either written or oral to any third party, or
otherwise publicly disparage OSH or any OSH Affiliate, its products, services,
or present or former employees, officers or directors, and will not authorize
others to make derogatory or disparaging statements on Executive’s behalf. This
provision does not and is not intended to preclude Executive from providing
truthful testimony in response to legal process or governmental inquiry.

7. Cooperation. Executive agrees, without receiving additional compensation, to
fully and completely cooperate with OSH, both during and after the period of
employment with OSH or any OSH Affiliate (including any Salary Continuation
Period), with respect to matters that relate to Executive’s period of
employment, in all investigations, potential litigation or litigation in which
OSH or any OSH Affiliate is involved or may become involved other than any such
investigations, potential litigation or litigation between OSH and Executive.
OSH will reimburse Executive for reasonable travel and out-of-pocket expenses
incurred in connection with any such investigations, potential litigation or
litigation.

8. Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Agreement by
OSH or Executive in any instance shall not be deemed a waiver of such provision
in the future.

9. Acting as Witness. Executive agrees that both during and after the period of
employment with OSH or any OSH Affiliate (including any Salary Continuation
Period), Executive will not voluntarily act as a witness, consultant or expert
for any person or party in any action against or involving OSH or any OSH
Affiliate or corporate relative of OSH, unless subject to judicial enforcement
to appear as a fact witness only.

10. Breach by Executive. In the event of a breach by Executive of any of the
provisions of this Agreement, including without limitation the non-disparagement
provision (Section 6) of this Agreement, the obligation of OSH or any OSH
Affiliate to pay Salary Continuation or to provide other Severance Benefits
under this Agreement will immediately cease and any Salary Continuation payments
already received and the value of any other Severance Benefits already received
will be returned by Executive to OSH. Further, Executive agrees that OSH shall
be entitled to recovery of its attorneys’ fees and other associated costs
incurred as a result of any attempt to redress a breach by Executive or to
enforce its rights and protect its interests under the Agreement.

 

8



--------------------------------------------------------------------------------

11. Severability. If any provision(s) of this Agreement shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

12. Governing Law. This Agreement will be governed under the internal laws of
the state of California without regard to principles of conflicts of laws.
Executive agrees that the state and federal courts located in the state of
California shall have exclusive jurisdiction in any action, lawsuit or
proceeding based on or arising out of this Agreement, and Executive hereby:
(a) submits to the personal jurisdiction of such courts; (b) consents to the
service of process in connection with any action, suit, or proceeding against
Executive; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction, venue or
service of process.

13. Right to Jury. Executive agrees to waive any right to a jury trial on any
claim contending that this Agreement or the General Release and Waiver is
illegal or unenforceable in whole or in part, and Executive agrees to try any
claims brought in a court or tribunal without use of a jury or advisory jury.
Further, should any claim arising out of Executive’s employment, termination of
employment or Salary Continuation Period (if any) be found by a court or
tribunal of competent jurisdiction to not be released by the General Release and
Waiver, Executive agrees to try such claim to the court or tribunal without use
of a jury or advisory jury.

14. Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that Executive’s employment with OSH or
any OSH Affiliate is terminable “at-will” by either party with or without cause
and with or without notice.

15. Other Plans, Programs, Policies and Practices. If any provision of this
Agreement conflicts with any other plan, programs, policy, practice or other OSH
or OSH Affiliate document, then the provisions of this Agreement will control,
except as otherwise precluded by law. Executive shall not be eligible for any
benefits under any broad-based company sponsored severance pay program.

16. Entire Agreement. This Agreement, including any exhibits or appendices
hereto, contains and comprises the entire understanding and agreement between
Executive and OSH (including any OSH Affiliate) and fully supersedes any and all
prior agreements or understandings between Executive and OSH with respect to the
subject matter contained herein, and may be amended only by the Chief Executive
Officer of OSH.

17. Confidentiality. Executive agrees that the existence and terms of the
Agreement, including any compensation paid to Executive, and discussions with
OSH (including any OSH Affiliate) regarding this Agreement, shall be considered
confidential and shall not be disclosed or communicated in any manner except:
(a) as required by law or legal process; (b) to Executive’s spouse or domestic
partner, or (c) to Executive’s financial/legal advisors, all of whom shall agree
to keep such information confidential.

 

9



--------------------------------------------------------------------------------

18. Tax Withholding. Any compensation paid or provided to Executive under this
Agreement shall be subject to any applicable federal, state or local income and
employment tax withholding requirements.

19. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

    If to the Executive:

   At the most recent address on file at OSH.

    If to OSH:

   Orchard Supply Hardware Stores Corporation    6450 Via Del Oro    San Jose,
California, 95119    Attention to both:    Senior Vice President, Human
Resources       Chief Executive Officer

20. Assignment. OSH may assign its rights under this Agreement to any successor
in interest, whether by merger, consolidation, sale of assets, or otherwise.
This Agreement shall be binding whether it is between OSH and Executive or
between any successor or assignee of OSH or affiliate thereof and Executive.

21. Section 409A Compliance. To the extent that a payment or benefit under this
Agreement is subject to Code Section 409A, it is intended that this Agreement as
applied to that payment or benefit comply with the requirements of Code
Section 409A, and the Agreement shall be administered and interpreted consistent
with this intent.

22. Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and OSH, by its duly authorized representative,
have executed this Agreement on the dates stated below, effective as of the date
first set forth above.

 

EXECUTIVE     

ORCHARD SUPPLY HARDWARE STORES

CORPORATION

/s/ Chris Newman

     BY:   

/s/ Mark Baker

December 16, 2011

    

December 16, 2011

Date      Date   

 

11



--------------------------------------------------------------------------------

NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. YOU MAY NOT SIGN IT UNTIL ON OR AFTER YOUR LAST DAY OF WORK. IF YOU
DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND WAIVER WITHIN SEVEN
(7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD MUST BE IMMEDIATELY
SUBMITTED IN WRITING TO SVP, HUMAN RESOURCES, ORCHARD SUPPLY HARDWARE STORES
CORPORATION, 6450 VIA DEL ORO, SAN JOSE, CALIFORNIA, 95119. YOU MAY WISH TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.

GENERAL RELEASE AND WAIVER

In consideration for the benefits that I will receive under the attached
Executive Severance Agreement, I, and any person acting by, through, or under me
hereby release Orchard Supply Hardware Stores Corporation, its current and
former agents, parents, subsidiaries, affiliates, employees, officers,
stockholders, successors, and assigns (“OSH”) from any and all claims arising
out of my employment or the termination thereof. This General Release and Waiver
is to be broadly construed to encompass all claims of any kind or character
whatsoever, whether known or unknown, based upon any matter occurring prior to
my execution of this General Release and Waiver and including, but without
limiting the generality of the foregoing, any and all claims under the Age
Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act of
1964, Section 1981 of the Civil Rights Act of 1866, the Americans with
Disabilities Act (“ADA”), the Employee Retirement Income Security Act (“ERISA”),
the Worker Adjustment and Retraining Notification Act (“WARN”), the Family and
Medical Leave Act (“FMLA”) and any other federal, state or local constitution,
statute, regulation, or ordinance, and any and all common law claims including,
but not limited to, claims for wrongful or retaliatory discharge, intentional
infliction of emotional distress, negligence, defamation, invasion of privacy,
and breach of contract. This General Release and Waiver does not apply to any
claims or rights that may arise after the date that I signed this General
Release and Waiver. I understand that OSH is not admitting to any violation of
my rights or any duty or obligation owed to me.

Excluded from this General Release and Waiver are any claims which cannot be
waived by law, including but not limited to (1) the right to file a charge with
or participate in an investigation conducted by certain government agencies, and
(2) any rights or claims to benefits accrued under benefit plans maintained by
OSH pursuant to ERISA. I do, however, waive my right to any monetary recovery
should any agency or other third party pursue any claims on my behalf. I
represent and warrant that I have not filed any complaint, charge, or lawsuit
against OSH with any governmental agency and/or any court.

I hereby expressly waive all rights and benefits under section 1542 of the
California Civil Code. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Page 1 of 2

Return both pages of the signed General Release and Waiver



--------------------------------------------------------------------------------

GENERAL RELEASE AND WAIVER (continued)

I hereby acknowledge that the foregoing waiver of the provisions of Section 1542
of the California Civil Code was separately bargained for. Notwithstanding the
provisions of Section 1542, it is my intention to hereby irrevocably and
unconditionally release and forever discharge Holdings and all persons acting
by, through, under, or in concert with Holdings from any and all charges,
complaints, claims, and liabilities of any kind or nature whatsoever, known or
unknown, suspected or unsuspected, which I may have or claim to have regarding
events that have occurred as of or before the effective date of this Agreement,
including, without limitation, any and all claims related or in any manner or
incidental to my hiring, employment with, and the termination of employment. I
expressly consent that this General Release and Waiver shall be given full force
and effect in accordance with each and all of its terms and provisions relating
to unknown and unsuspected claims, demands, causes of action, if any, to the
same effect as those terms and provisions relating to any other claims, demands,
and causes of action.

I have read this General Release and Waiver and I understand its legal and
binding effect. I am acting voluntarily and of my own free will in executing
this General Release and Waiver.

I have had the opportunity to seek, and I was advised in writing to seek, legal
counsel prior to signing this General Release and Waiver.

I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. Any immaterial modification of this General Release and
Waiver does not restart the twenty-one (21) day consideration period.

I understand that, if I sign the General Release and Waiver, I can change my
mind and revoke it within seven (7) days after signing it by notifying the Vice
President, Human Resources at OSH in writing at Orchard Supply Hardware Stores
Corporation, 6450 Via Del Oro, San Jose, California 95119. I understand that
this General Release and Waiver will not be effective until after this seven
(7) day revocation period has expired.

 

Date:   

SAMPLE ONLY - DO NOT DATE

   Signed by:   

SAMPLE ONLY - DO NOT SIGN

      Witness by:   

SAMPLE ONLY - DO NOT SIGN

 

Page 2 of 2

Return both pages of the signed General Release and Waiver